Citation Nr: 0017558	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-05 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a special monthly compensation by reason 
of the need for regular aid and attendance of another person 
for purposes of accrued benefits.

3.  Entitlement to a special monthly compensation by reason 
of being housebound for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted entitlement to Dependency and 
Indemnity Compensation (DIC), pursuant to 38 U.S.C.A. § 1318 
and educational benefits but denied the claims for cause of 
death and special monthly compensation for purposes of 
accrued benefits.

The veteran was a Prisoner of War (POW) of the German 
Government from April 1944 to August 1944, after he was shot 
down and sustained an injury to his leg.  He was apparently 
hospitalized, underwent surgery on the injured leg, and 
obtained some physical therapy.  The internment hospital was 
eventually recaptured and the veteran was ultimately returned 
to the United States for treatment and discharge.  He was 
awarded the Purple Heart.  For purposes of this decision, the 
Board finds that he satisfies the POW requirement of 
38 C.F.R. § 3.309 (1999) of being interned or detained for 
not less than 30 days for consideration of entitlement to 
service connection for diseases specific as to former POWs, 
which includes beriberi heart disease.

FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2. The veteran was a POW for approximately four months during 
World War II in a hospital in France.  

3.  Beriberi, including beriberi heart disease, was never 
clinically established during the veteran's period of POW 
status.  There is no evidence that the veteran experienced 
localized edema due to ischemic heart disease during his time 
as a POW.

4.  The veteran died on October [redacted], 1997, at the age of 80.

5.  According to the death certificate, his immediate cause 
of death was renal failure due to cardiac failure as a 
consequence of coronary artery disease.  There were no other 
significant conditions contributing to death.

6.  At the time of the veteran's death, he was service 
connected for fracture of humerus with marked deformity, 
long-rated as 80 percent disabling; and, thoracolumbar 
scoliosis, rated at 10 percent disabling.  Service connection 
had not been established for coronary artery disease.  He had 
been assigned a total rating for compensation purposes based 
on individual unemployability since February 1980.

7.  Thereafter, the appellant, the veteran's widow, filed a 
claim for entitlement to service connection for cause of the 
veteran's death and the claim for accrued benefits.  The 
veteran had filed claims prior to his death.

8.  While the record shows that the veteran had coronary 
artery disease, it does not show that he ever had beriberi, 
including beriberi heart disease. 

9. There is no medical evidence presented or secured to 
render plausible a claim that the veteran's death proximately 
resulted from his service-connected disabilities, and the 
factual evidence alone is insufficient to establish, as a 
matter of medical causation, that the veteran's service-
connected disabilities contributed materially or 
substantially to the cause of death.

10.  The disorders implicated in the veteran's death had 
their onset long after service and were unrelated to service 
or any incident therein.

11.  While the veteran required assistance in meeting his 
daily needs, such as shaving, bathing, feeding, and mobility, 
prior to his death, it is shown to have been due to multiple 
nonservice-connected medical disabilities.

12.  Prior to his death, the veteran did not have a single 
service-connected disability rated at the 100 percent level 
nor had he been shown to be substantially confined to his 
home by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Neither renal artery disease nor coronary artery disease 
were incurred in or aggravated by service, nor may beriberi 
heart disease be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1337 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  A well-grounded claim for service connection for the 
cause of the veteran's death has not been presented.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 
(1999).

3.  The criteria for special monthly compensation benefits 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.350(b), 3.352 (1999).

4.  The criteria for special monthly compensation benefits 
based on account of being housebound have not been met.  
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.350(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the regulations provide for a lifetime presumption 
of service connection for a veteran, who was a POW for over 
30 days, and who has beriberi heart disease, to include 
ischemic heart disease, if there was localized edema during 
captivity.  38 C.F.R. § 3.309(c) (1999).

A claim for service connection for cause of death is well-
grounded if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service; and (3) there was medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1996).  

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.312 (1999).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran died in October 1997, with the cause of death 
listed on the death certificate as renal failure due to 
cardiac failure as a consequence of coronary artery disease.  
There were no other significant conditions contributing to 
death listed on the death certificate.  Service connection 
for renal disease or coronary artery disease was not in 
effect at the time of the veteran's death.  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of renal disease, 
coronary artery disease, or beriberi, or any evidence of 
malnutrition.  Shortly after his liberation, the veteran was 
noted to be in good general physical condition and had no 
complaints.  An October 1944 medical note, three months after 
the veteran was liberated, indicated that his extremities 
were normal (except for the injured right leg) and his heart 
was normal in size with no murmurs or irregularities.  In 
addition, there is no indication of any in-service history of 
heart disease, beriberi, malnutrition or localized edema due 
to ischemic heart disease during internment as a POW.

Post service medical records show no complaints or treatment 
related to heart disease for many years after service.  In 
December 1961, he was hospitalized for a myocardial 
infarction and cardiac insufficiency.  At the time he was 
granted entitlement to individual unemployability in 
September 1980, there had been no additional treatment for 
heart disease; however, additional medical problems included 
inguinal hernia, diabetes mellitus, gout, arteriosclerotic 
changes in the abdominal aorta, and problems with his hips 
and back.

Medical records dated throughout the 1980s reveal that the 
veteran suffered another myocardial infarction in September 
1987 and underwent a coronary artery bypass graft in December 
1987.  By the early 1990s and thereafter, the veteran was 
receiving fairly regular medical care for a variety of 
medical problems, including heart disease, hypertension, 
diabetes mellitus, basal cell carcinoma of the face, left 
ulnar nerve sensory neuropathy, pneumonia, chronic venous 
insufficiency, peripheral vascular disease, osteoarthritis, 
right leg amputation, and carotid occlusive disease, 
status/post left carotid endarterectomy.  Shortly before his 
death, the veteran was hospitalized from a Nursing Home Care 
Unit respite stay for chest pain.  He was discharged after 
several weeks but died approximately one week later.

In a June 1998 personal hearing, the appellant testified that 
the veteran was a POW for four months in 1944, injured his 
leg, was operated on by German physicians, and eventually 
liberated and returned to the United States.  She reported 
that he experienced swelling in his legs following the war.  
She indicated that he died of coronary artery disease, kidney 
failure, and cardiac failure.  She believed that the lack of 
circulation in his leg from the wound caused the veteran to 
have his leg amputated and also caused him to have heart 
disease but acknowledged that she had no medical statements 
to support her claim.  Attention was drawn to a December 1961 
medical record which reported that the veteran had a history 
of occasional pedal edema and noted that reasonable doubt 
should extent to the period of time in which he was a POW, 
which would lend a rational basis for both circulatory 
problems and problems with edema.  Thus, the argument was 
presented that a history of ischemia in 1961 combined with 
the veteran's problems with edema after service and the 
ultimate cause of death as renal failure due to coronary 
artery disease would provide a basis for service connection.

A review of the relevant clinical evidence of record, 
including the service medical records, does not contain any 
evidence which would lead to a conclusion that service 
connection for the veteran's renal failure or heart disease 
is warranted.  In this regard, the service medical records do 
not contain findings indicative of kidney disease or heart 
disease, including beriberi heart disease.  Specifically, 
although no captivity records are associated with the claims 
file, post-captivity medical evidence reflects normal 
cardiovascular and renal systems, and no indication that the 
veteran experienced localized edema during captivity.  
Moreover, at the time the veteran was liberated, there is no 
indication that he had experienced malnutrition or beriberi.  
Further, there is no evidence of treatment for any renal 
disease or cardiovascular disease until many years after 
service separation.  In addition, there are no medical 
records showing treatment for any renal disease or 
cardiovascular disease associated with military service, nor 
has the appellant claimed that the veteran was so treated.  
Accordingly, the Board finds that the renal disease and 
cardiovascular disease that caused the veteran's death was 
not clinically indicated during service.  

The Board has considered the appellant's written contentions 
and sworn testimony that the veteran suffered from beriberi 
heart disease, which in turn caused his death.  While the 
veteran was entitled to a life time presumption for beriberi, 
including beriberi heart disease, the service medical records 
are negative for any in-service history of heart disease, 
beriberi, malnutrition or localized edema due to ischemic 
heart disease during his internment as a POW or thereafter.  
Moreover, the regulation defines beriberi heart disease to 
include ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  While the 
appellant testified that the veteran had complained of edema 
contemporaneous with his myocardial infarction in 1961, there 
is no indication that he had experienced edema since military 
service, nor that that the edema was of long-standing 
duration.  Therefore, the Board finds that the notation of 
edema in 1961 is not sufficient evidence of localized edema 
during captivity as required by the regulation.

In addition, the appellant's lay hypothesizing as to matters 
requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, cannot constitute evidence to 
make a claim well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The appellant has offered no medical evidence in 
support of her contention, nor has she claimed that she was 
told by any medical professional that that was the case.  It 
is also again noted that service connection for renal disease 
or coronary artery disease had not been established at the 
time of death.  Accordingly, as there is no "independent" 
objective medical evidence of record to support the 
appellant's contention, the Board must find the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death to be not well-grounded.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  The discussion above informs her of 
the types of evidence lacking, which she should submit for 
well grounded claim.  Moreover, it has not been shown that 
any other records, if available, would serve to make the 
claim well-grounded.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as her arguments concerning the merits of the 
claim included, at least by inference, the argument that 
sufficient evidence to establish a well-grounded claim is of 
record.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning whether or not the claim is 
well grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Entitlement to a Special Monthly Compensation 

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350 (1999).  
A veteran is in need of regular aid and attendance if, by 
reason of service connected disorders, he is helpless or is 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for establishing 
the need for aid and attendance include anatomical loss or 
loss of use of one or more extremities; consideration of 
whether the veteran is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or whether the veteran is a patient in a nursing home 
because of mental or physical incapacity; or whether the 
evidence establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.350(b) (1999).

The provisions of § 3.352(a) include whether the veteran is 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  For 
the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.  Although the 
veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeal) (the Veterans Claims Court) has held that it is 
logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(i) 
(1999).

In this case, the veteran filed a claim for need of regular 
aid and attendance and/or housebound but died before the 
claim was adjudicated.  The appellant filed a claim after the 
veteran's death and claimed need of regular aid and 
attendance and/or housebound for purposes of accrued 
benefits.  

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of need 
for aid and attendance or due to housebound status has not 
been established.  Specifically, the Board recognizes the 
severity of the veteran's multiple disabilities and their 
impact upon his life prior to his death; however, the 
criteria for granting special monthly compensation benefits 
are quite specific.  That is, the need for additional 
compensation must be due to the veteran's already service-
connected disabilities.  

In this case, the record shows that the veteran required the 
assistance of home health nurses as early as 1996.  His 
diagnoses included diabetes mellitus, right above-the-knee 
amputation, and hypertension.  He needed improved hygiene and 
a lift was necessary.  He was noted to be incontinent for 
bladder and was completely immobile at times.  He had need of 
a hospital bed, side rails, wheelchair, bedside commode, 
mechanical lift, and bath stool.  The appellant testified 
that, prior to the veteran's death, nearly everything was 
done for him.  He could not completely shave, eat, or brush 
his teeth.  She indicated that he underwent an amputation of 
his leg, which required a second procedure because the first 
did not heel properly, and when she brought him home from the 
hospital, he was completely housebound, except that she could 
lift him with a lift and put him in a wheelchair.  The 
appellant's son observed that the veteran later had a stroke 
and an operation of his artery and multiple rounds of 
radiation treatments, which deteriorated his health even 
more.  The son remarked that with each complication, the 
veteran required a greater need for care and made him more 
housebound.  

While the appellant has established the veteran's high level 
of care, the medical evidence does not establish that he 
required aid and attendance by reason of his service-
connected disabilities.  Specifically, prior to his death, 
the medical evidence shows that the veteran's care was 
necessitated by his various medical disorders, but not by his 
service-connected right leg fracture or thoracolumbar 
scoliosis.  In view of these findings, the Board concludes 
that the appellant has not shown the veteran's need for 
regular assistance of others prior to his death under the 
criteria of 38 C.F.R. § 3.352.  For the reasons stated above, 
the veteran's service-connected disabilities were not shown 
by the evidence to debilitate him to such an extent that he 
required the regular aid and attendance of another person as 
specified by the criteria in 38 C.F.R. § 3.352(a).  
Accordingly, the appellant's claim does not qualify for 
special monthly compensation based on the need for regular 
aid and attendance for purposes of accrued benefits.

With respect to housebound benefits, the veteran did not meet 
the threshold criteria of having a single service-connected 
disability rated as 100 percent disabling.  Furthermore, on a 
factual basis, the evidence of record does not establish that 
the veteran was permanently housebound by reason of his 
service-connected disabilities.  Accordingly, entitlement to 
special monthly compensation on the basis of being housebound 
for purposes of accrued benefits is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied on the basis that the claim is not 
well grounded.

Special monthly compensation for aid and attendance for 
purposes of accrued benefits is denied.

Special monthly compensation for housebound benefits for 
purposes of accrued benefits is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

